DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 11, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the first layer or the second layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 11 depends from claim 9, but a first layer and a second layer were not disclosed until claim 10.
Claim 14 recites the limitation “the Perfect Effective Area Test” in line 2. It is unclear if this is a typographical error for “Percent Effective Area Test” or if that is the correct name for the test. Both terms are used in the present specification, and it is unclear if they refer to the same test or different tests. For purposes of examination, the limitation will be considered to refer to a percent effective area test.
Claim 20 recites the limitation “a Perfect Effective Area” in line 2. It is unclear if this is merely a typographical error for “Percent Effective Area”. The present specification discloses both a “Perfect Effective Area Test” and a “Percent Effective Area Test”, but only discloses a “Percent Effective Area”. For purposes of examination, the limitation will be considered to refer to a percent effective area.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 11-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. (7,132,585) in view of Herfert et al. (2017/0281422).
With respect to claim 1, Kudo discloses an absorbent article comprising a liquid permeable topsheet 3, a liquid impermeable backsheet 2, an absorbent core 4, and an acquisition material 6 disposed intermediate the topsheet and absorbent core, as shown in figure 2. The acquisition material has a caliper of 3.1 mm, as disclosed in Table 1, Ex. 8. With respect to the caliper being measured according to the Caliper Test, the caliper of the material is not affected by the test, and therefore the caliper will remain the same regardless of the method used to measure it.
Kudo discloses all aspects of the claimed invention with the exception of an Air Permeability in the range of about 5,000-11,000 l/m2/s, according to the Air Permeability Test. Herfort discloses in paragraph [0397] the desire for all elements of an absorbent article, including the acquisition layer, to contribute to the vapor breathability of the article, to achieve an article that offers both high protection levels and high comfort to the user. While Herfort is silent as to the Air Permeability according to the Air Permeability Test, Herfort discloses a desire for an optimal level of air permeability in the acquisition layer so as not to impede the breathability of the article. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the acquisition material of Kudo with an Air Permeability in the range of about 5,000-11,000 l/m2/s, according to the Air Permeability Test, since Herfort teaches improved air permeability of an acquisition layer and to achieve the predictable result of a breathable article that has high comfort for the user. 
With respect to claim 2, the acquisition material 6 of Kudo comprises a first surface and a second surface, with three-dimensional features 6a extending outwardly from the first surface, as shown in figure 5A.
With respect to claims 3-4, the acquisition material 6 of Kuda comprises three-dimensional features 6a that extend upward (i.e. towards the topsheet) and features 6d that extend downward (i.e. towards the absorbent core).
With respect to claim 5, the transverse three-dimensional features 6b of Kudo have a width of 2 mm, as disclosed in column 12, lines 6-7, and the acquisition material 6 has an overall width of 50 mm, as disclosed in column 19, lines 17-18, and therefore the three-dimensional features 6b have an area of 100 mm2. 
With respect to claim 6, the three-dimensional features 6a and 6d of Kudo have a largest dimension of 10 mm, as disclosed in column 12, lines 4-7.
With respect to claim 7, the acquisition material of Kudo has a caliper of 3.1 mm, as disclosed in Table 1, Ex. 8. Kudo discloses all aspects of the claimed invention with the exception of an Air Permeability in the range of about 6,000-10,000 l/m2/s, according to the Air Permeability Test. Herfort discloses in paragraph [0397] the desire for all elements of an absorbent article, including the acquisition layer, to contribute to the vapor breathability of the article, to achieve an article that offers both high protection levels and high comfort to the user. While Herfort is silent as to the Air Permeability according to the Air Permeability Test, Herfort discloses a desire for an optimal level of air permeability in the acquisition layer so as not to impede the breathability of the article. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the acquisition material of Kudo with an Air Permeability in the range of about 6,000-10,000 l/m2/s, according to the Air Permeability Test, since Herfort teaches improved air permeability of an acquisition layer and to achieve the predictable result of a breathable article that has high comfort for the user.
With respect to claim 8, the acquisition material of Kudo has a caliper of 3.1 mm, as disclosed in Table 1, Ex. 8, which falls within the scope of the limitation “about 3.5”. Kudo discloses all aspects of the claimed invention with the exception of an Air Permeability in the range of about 6,100-10,000 l/m2/s, according to the Air Permeability Test. Herfort discloses in paragraph [0397] the desire for all elements of an absorbent article, including the acquisition layer, to contribute to the vapor breathability of the article, to achieve an article that offers both high protection levels and high comfort to the user. While Herfort is silent as to the Air Permeability according to the Air Permeability Test, Herfort discloses a desire for an optimal level of air permeability in the acquisition layer so as not to impede the breathability of the article. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the acquisition material of Kudo with an Air Permeability in the range of about 6,100-10,000 l/m2/s, according to the Air Permeability Test, since Herfort teaches improved air permeability of an acquisition layer and to achieve the predictable result of a breathable article that has high comfort for the user.
With respect to claim 9, the acquisition material 6 of Kudo comprises two or more layers, as shown in figure 5B. 
With respect to claim 11, the first layer 8A and second layer 8B each comprise three-dimensional features, as shown in figure 5B.
With respect to claim 12, the tips 6a of the three-dimensional features in the first and second layers are joined, as shown in figure 5B.
With respect to claim 13, the topsheet 3 of Kuda defines a plurality of apertures 25, as shown in figure 3. The additional layer 5 can be considered part of the acquisition material, and therefore the topsheet 3 is joined to a portion 5 of the acquisition material, as shown in figure 3.
With respect to claim 15, the acquisition material 6 of Kudo has a basis weight in the range of 20-200 gsm, as disclosed in column 9, lines 36-38. Since the claimed range lies inside the range disclosed by Kudo, a prima facie case of obviousness exists.
With respect to claim 16, Kudo discloses an absorbent article comprising a liquid permeable topsheet 3, a liquid impermeable backsheet 2, an absorbent core 4, and an acquisition material 6 disposed intermediate the topsheet and absorbent core, as shown in figure 2. The acquisition material has a caliper of 3.1 mm, as disclosed in Table 1, Ex. 8. With respect to the caliper being measured according to the Caliper Test, the caliper of the material is not affected by the test, and therefore the caliper will remain the same regardless of the method used to measure it. The acquisition material 6 has a first surface, a second surface, and a plurality of three-dimensional features 6a extending outwardly from the first surface, as shown in figure 5A.
Kudo discloses all aspects of the claimed invention with the exception of an Air Permeability in the range of about 5,000-11,000 l/m2/s, according to the Air Permeability Test. Herfort discloses in paragraph [0397] the desire for all elements of an absorbent article, including the acquisition layer, to contribute to the vapor breathability of the article, to achieve an article that offers both high protection levels and high comfort to the user. While Herfort is silent as to the Air Permeability according to the Air Permeability Test, Herfort discloses a desire for an optimal level of air permeability in the acquisition layer so as not to impede the breathability of the article. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the acquisition material of Kudo with an Air Permeability in the range of about 5,000-11,000 l/m2/s, according to the Air Permeability Test, since Herfort teaches improved air permeability of an acquisition layer and to achieve the predictable result of a breathable article that has high comfort for the user.
With respect to claim 17, the acquisition material 6 of Kuda comprises three-dimensional features 6d that extend downward (i.e. towards the absorbent core).
With respect to claim 18, the topsheet 3 of Kuda defines a plurality of apertures 25, as shown in figure 3. The acquisition material comprises two layers, additional layer 5 and acquisition layer 6, and the topsheet 3 is joined to a layer 5 of the acquisition material, as shown in figure 3.
With respect to claim 19, Kudo discloses an absorbent article comprising a liquid permeable topsheet 3, a liquid impermeable backsheet 2, an absorbent core 4, and an acquisition material 6 disposed intermediate the topsheet and absorbent core, as shown in figure 2. The acquisition material has a caliper of 3.1 mm, as disclosed in Table 1, Ex. 8. With respect to the caliper being measured according to the Caliper Test, the caliper of the material is not affected by the test, and therefore the caliper will remain the same regardless of the method used to measure it. The acquisition material 6 has a first surface, a second surface, and a plurality of three-dimensional features 6a extending outwardly from the first surface, as shown in figure 5A. The acquisition material further comprises additional material 5, as shown in figure 3, which is joined to the topsheet 3, and therefore the acquisition material and the topsheet form a laminate.
Kudo discloses all aspects of the claimed invention with the exception of an Air Permeability in the range of about 5,000-11,000 l/m2/s, according to the Air Permeability Test. Herfort discloses in paragraph [0397] the desire for all elements of an absorbent article, including the acquisition layer, to contribute to the vapor breathability of the article, to achieve an article that offers both high protection levels and high comfort to the user. While Herfort is silent as to the Air Permeability according to the Air Permeability Test, Herfort discloses a desire for an optimal level of air permeability in the acquisition layer so as not to impede the breathability of the article. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the acquisition material of Kudo with an Air Permeability in the range of about 5,000-11,000 l/m2/s, according to the Air Permeability Test, since Herfort teaches improved air permeability of an acquisition layer and to achieve the predictable result of a breathable article that has high comfort for the user.

Claim(s) 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. (7,132,585) in view of Herfert et al. (2017/0281422), and further in view of Rosati et al. (2015/023003).
With respect to claim 14, modified Kudo discloses all aspects of the claimed invention with the exception of the topsheet having a percent effective area in the range of about 5-40% according to the Percent Effective Area Test. Rosati teaches providing the topsheet of an absorbent article with an open area of 15% to achieve sufficient open area to allow fluid to pass through, as disclosed in paragraph [0209]. While Rosati does not disclose measuring by the Percent Effective Area Test, the ability to allow a sufficient amount of fluid to quickly pass through the topsheet is achieved regardless of the test method. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the topsheet of Kudo with a percent effective area of 15%, as taught by Rosati, according to the Percent Effective Area Test, in order to achieve the predictable result of allowing a sufficient amount of fluid to quickly pass through the topsheet.
With respect to claim 20, the acquisition material of Kudo comprises two layers, as shown in figure 5B. The three-dimensional features 6a and 6d of Kudo have a largest dimension of 10 mm, as disclosed in column 12, lines 4-7. The transverse three-dimensional features 6b of Kudo have a width of 2 mm, as disclosed in column 12, lines 6-7, and the acquisition material 6 has an overall width of 50 mm, as disclosed in column 19, lines 17-18, and therefore the three-dimensional features 6b have an area of 100 mm2. The acquisition material of Kudo has a caliper of 3.1 mm, as disclosed in Table 1, Ex. 8, which falls within the scope of the limitation “about 3.5”. Modified Kudo discloses all aspects of the claimed invention with the exception of the topsheet having a percent effective area in the range of about 10-13% according to the Percent Effective Area Test, and an Air Permeability in the range of 6,000-10,000 l/m2/s, according to the Air Permeability Test. 
Rosati teaches providing the topsheet of an absorbent article with an open area of 15% to achieve sufficient open area to allow fluid to pass through, as disclosed in paragraph [0209]. While Rosati does not disclose measuring by the Percent Effective Area Test, the ability to allow a sufficient amount of fluid to quickly pass through the topsheet is achieved regardless of the test method. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the topsheet of Kudo with a percent effective area of 15%, as taught by Rosati, according to the Percent Effective Area Test, in order to achieve the predictable result of allowing a sufficient amount of fluid to quickly pass through the topsheet.
Herfort discloses in paragraph [0397] the desire for all elements of an absorbent article, including the acquisition layer, to contribute to the vapor breathability of the article, to achieve an article that offers both high protection levels and high comfort to the user. While Herfort is silent as to the Air Permeability according to the Air Permeability Test, Herfort discloses a desire for an optimal level of air permeability in the acquisition layer so as not to impede the breathability of the article. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the acquisition material of Kudo with an Air Permeability in the range of about 6,000-10,000 l/m2/s, according to the Air Permeability Test, since Herfort teaches improved air permeability of an acquisition layer and to achieve the predictable result of a breathable article that has high comfort for the user.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Kudo, does not disclose that the first layer of the acquisition material is not bonded to the second layer. While Kudo discloses acquisition material having first and second layers 6 and 8, as shown in figure 5B, Kudo discloses the two layers are bonded together, as disclosed in column 17, lines 14-47. Kudo further discloses an additional layer of material 5 that comprises part of the acquisition system, as shown in figure 3, but again discloses the material 5 is bonded to the acquisition layer 6, as disclosed in column 11, lines 1-13. Kudo does not suggest having a first layer that is not bonded to a second layer, and removing the bonding between the first and second layers of Kudo would alter the structural stability of the article. Therefore, the prior art of record does not disclose nor fairly suggest the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781